PER CURIAM.
Petitioner styles this proceeding as a “Petition for a Writ of Habeas Corpus —Case #2892 RE: Motion to Vacate filed in Leon County on Aug. 20 — 1964. Denied April 14, 1965.” A review of petitioner’s pleading discloses that he is attempting to utilize an original proceeding in habeas corpus as a substitute for an appeal from an adverse decision in the trial court in a Rule 1 proceeding. Such is not the proper office of a habeas corpus proceeding. The instant pleading neither makes a prima facie case for relief in a habeas corpus proceeding nor does it remotely comply with rules prescribed for the appeal of an adverse decision in a Rule 1 proceeding. So, the petition is dismissed.
STURGIS, C. J., and WIGGINTON and RAWLS, JJ., concur.